Dr. Burton L. Elliott, Director General Education Division Department of Education 4 State Capitol Mall Little Rock, Arkansas 72201-1071
Dear Dr. Elliott:
This is in response to your request for an opinion on the following question:
  Does Ark. Code Ann. 19-11-259 (Supp. 1991) apply to Arkansas public school districts?
It is my opinion that the answer to your question is "yes."
The statute to which you refer is entitled "Preference among bidders" and provides for bid preferences for Arkansas firms selling commodities to "public agencies" of the state. The Arkansas Supreme Court in Walt Bennett Ford v. Pulaski CountySpecial School District, 274 Ark. 208, 624 S.W.2d 426 (1981) held this applicable to public school districts because they are "political subdivisions of the state" within the definition of "public agencies" found at A.C.A. § 19-11-259(a)(1). The definition of "public agencies" under the statute has not changed since the issuance of that decision.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General